Exhibit 10.7 CONFIDENTIAL TREAMTENT REQUESTED UNDER RULE 24b-2 UNDER THE SECURITIES EXHCHANGE ACT OF 1934, AS AMENDED. [*****] INDICATES OMMITED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION. Akamai Services Order Form ORDER ID 26650 ORDER INFORMATION CUSTOMER INFORMATION EFFECTIVE DATE: Dec 01, 2010 COMPANY: MediaMind Technologies Ltd. BILLING EFFECTIVE DATE: Dec 01, 2010 ADDRESS: 25 Ha’haroshet St P.O.B. 2041 TERM: 18 months Ra’anana, 43663 Israel CUSTOMER PO: CUSTOMER TYPE: Existing customer CHANGE DESCRIPTION: Renewal, Rate Adjustment PURPOSE OF ORDER: Replace and supersede service orders (original contract ID 1-L9EZR) with an effective date of Jul 01, 2010 (original contract ID 1-2WGG7V) with an effective BILLING CONTRACT INFORMATION date of Jul 01, 2010 (original contract ID NAME: Geula Abergel 3-1G1CKM) with an effective date of Sep ADDRESS: 220th Fifth Avenue, 19th Floor 01, 2009 New York, NY 10001 USA AFFILIATE: No Affiliate EMAIL: geula.abergel@eyeblaster.com LEGAL CONTROL NUMBER: MED 122.2 PHONE: +972 9-776-0811 AKAMAI REP: Merris Lenner FAX: Akamai Enterprise Solution Streaming Combined Live Streaming– Windows Media, Adobe Flash, Apple Quick Time, Real Media, Secure Streaming, Log Delivery, Premium Reporting: Stream and Viewer Intelligence Modules On Demand Streaming– Windows Media, Adobe Flash, Apple Quick Time, Real Media, Secure Streaming, Log Delivery, Premium Reporting: Stream and Viewer Intelligence Modules 6 Streaming Combined Usage Commitment *****GB per month Usage Rate : ***** per GB ***** per month Usage Rate for Overage over ***** GB per month Usage Rate : ***** per GB per month 6 Streaming Combined: Log Delivery Service % of Streaming Combined Usage Charges ( Committed and Overage) *****% 6 Streaming Combined: Secure Streaming Base fee ***** per month 6 Streaming Combined: Stream and Viewer Intelligence Base fee ***** per month Web Application Accelerator (2) Web Application Accelerator–SSL Network Access– SAN, Log Delivery Service Modules w Platform Fee ***** per month Page 1 of 4 Akamai Enterprise Solution 6 Web Application Accelerator Included ***** MPV per month Included Usage Rate for Overage over ***** MPV per month Usage Rate : ***** per MPV per month 6 Web Application Accelerator: Applications Applications ***** App. Included 6 SSL Network Access - SAN (Signs between 3 and 40 hostnames) SSL Network Access - SAN ***** one time SSL Network Access - SAN ***** Unit Included NetStorage 6 NetStorage Included ***** GB per month Included Usage Rate for Overage over ***** GB per month Usage Rate : ***** per GB per month Enhanced DNS w Enhanced DNS: Base fee ***** per month 6 Enhanced DNS: Zones Included ***** Pack of 50 Zones Included Global Traffic Management (1) Global Traffic Management - Failover Module w Failover ***** Data Centers Usage Rate : ***** per Data Center ***** per month Site Analyzer 6 Site Analyzer Included Tokens: Up to ***** Tokens Included Page 2 of 4 Akamai Enterprise Solution Sub-Order # 1 EdgeSuite Delivery HTTP Content Delivery – Log Delivery Service, Premium Reporting, Modules On Demand Streaming – Windows Media, Real Media, Apple QuickTime, Adobe Flash, Log Delivery, Premium Reporting, Stream and Viewer Intelligence, Secure StreamingModules Live Streaming– Windows Media, Real Media, Apple QuickTime, Adobe Flash-Log Delivery, Premium Reporting, Stream and Viewer Intelligence, Secure StreamingModules 6 EdgeSuite Delivery Usage Commitment ***** Mbps per month Usage Rate : ***** per Mbps ***** per month Usage Rate for Overage Over ***** Mbps per month Usage Rate : ***** per Mbps per month 6 Domains Included: Up to ***** Domains Included 6 Log Delivery Service % of EdgeSuite Usage Charges (Committedand Overage ) *****% w Premium Reporting ***** per month w Streaming Combined: Windows Media Included w Streaming Combined: Real Media Included w Streaming Combined: Apple QuickTime Included w Streaming Combined: Adobe Flash Included 6 Streaming Combined: Secure Streaming Base fee ***** per month Total Monthly Fee ***** Global Traffic Management: This Service cannot be combined with non-Akamai accelerated content delivery services without the prior written consent of Akamai. Traffic policies based on CIDR mapping are subject to Akamai approval. Customer is limited to ***** properties under management and up to ***** Thps of peak DNS traffic. An overage fee of ***** per Thps will be applied for monthly DNS traffic over ***** Thps or ***** per megabyte delivered (MB) for DNS traffic over ***** Mbps. If the monthly traffic delivery exceeds ***** GB/MPV, Akamai will bill for overage fees at ***** per GB. Overages are based on the greater of actual or committed page views. Customer hereby orders from Akamai the Services described in this order form (“Order Form”). This Order Form is issued under and incorporates the Terms & Conditions in effect between the parties. “Terms & Conditions” shall mean the terms and conditions, network services agreement, master services agreement or other similar agreement governing the purchase of Akamai Services signed by and Page3 of 4 between Customer, or its Affiliate identified above, and Akamai, or its applicable Affiliate, as same may be/have been amended by the parties from time to time. If no such agreement has been separately executed by the parties or any of their respective Affiliates, the Akamai Terms & Conditions set forth at www.akamai.com/terms shall become the Terms & Conditions governing this Order Form. Service descriptions, billing methodologies, usage requirements and additional terms are located at www.akamai.com/service and are incorporated herein. In addition, use of Akamai Services is subject to Akamai’s acceptable use policy (available at www.akamai.com). Changes Applicable to this Order Form The following special terms (“Special Terms”) amend and supersede those portions of any section of this Order Form that deal with the subject matter as provided for below. In addition, in the event of conflict between the Special Terms and the terms contained in a prior order form, addendum, or other document mutually signed by the parties, these Special Terms shall control: 1. Customer will use Akamai for at least 90% of its non-streaming content delivery needs outside of China during the Initial Term set forth in the Order Form. Without limiting the foregoing, Customer agrees that for any given month Customer’s non-streaming usage outside of China of the Akamai EdgeSuite Delivery Service will be at least 90% of Customer’s aggregate usage of all non-streaming content delivery and similar services provided by any content delivery network, cache services network, application extension network, or other similar network outside China. For the avoidance of doubt, the exclusivity provisions set forth herein shall not apply to Customer’s use of the Streaming Combined or China CDN services first set forth above. 2. In addition to the other Services set forth on this Order Form, the following other Services will continue to be supported and included throughout the duration of the Term: (i) ES Alerts, (ii) Edge Control, (iii) Global Traffic Management (“GTM” and formally known as “FirstPoint”) for Performance, and (iv) GTM for Performance with Network Agent. MediaMind Technologies Ltd. Akamai Technologies, Inc. BY: /s/Sarit Firon BY: /s/Gene Meyer NAME Sarit Firon NAME Gene Meyer TITLE CFO TITLE RSD DATE Nov 24, 2010 DATE 11/24/10 CUSTOMER ADDRESS INFORMATION Customer Primary Address 25 Ha’haroshet St P.O.B. 2041 Ra’anana, 43663 Israel Customer Billing Address 220th Fifth Avenue, 19th Floor New York, NY 10001 USA Attn: Geula Abergel Customer Contact Address for Notices 25 Ha’haroshet St P.O.B. 2041 Ra’anana, 43663 Israel AKAMAI ADDRESS INFORMATION Akamai Contact Address for Notices Akamai Technologies, Inc. 8 Cambridge Center Cambridge, MA 02142 USA Attn: General Counsel Page4 of 4
